DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a data and calculating an XOB estimation. The limitations of receiving a data and calculating an XOB estimation covers performance of the limitation in the mind but for the recitation of generic computer components. But for the nominal recitation of a generic computing components, the claim also encompasses a manual calculation. This falls within the category of a mental process.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim only recites one additional element – a monitoring device and a handheld computing device. This performs insignificant extra solution data collection. The calculations of the abstract idea are not necessarily performed on a computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computing elements merely preform data gathering which is insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are directed to the same abstract idea without a practical application or significantly more and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0021898 to Wei et al.
As to claim 1, Wei discloses a system comprising:
At least one processor configured to perform calculations executing an input compiler, an exogenous pharmacon on board estimator and an output compiler, the input compiler configured to receive and process input data (Wei [0013]),
an exogenous pharmacon on board (XOB) estimator (Wei [0013]), and
an output compiler (Wei [0017]).
Wherein the XOB estimator estimates an amount of pharmakon that will produce a glucose response that is closest to a predicted glucose response due to historical pharmacon administrations (Wei [0086]-[0089]).
As to claim 2, see the discussion of claim 1, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 3, see the discussion of claim 1, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin (Wei [0013])
As to claim 4, see the discussion of claim 1, additionally, Wei discloses the system farther comprising at least one of: a continuous glucose monitoring (CGM) system in communication with the input compiler and configured to provide the input data to the input compiler (Wei [0029])
As to claim 5, see the discussion of claim 1, additionally, Wei discloses the system wherein the input compiler is configured to compile at least one of data related to the relevant history of continuous glucose monitoring (CGM) system readings (Wei [0013] and [0029])
As to claim 6, see the discussion of claim 1, additionally, Wei discloses the system wherein the output compiler is an XOB output compiler configured to render an XOB estimation, wherein the XOB estimation comprises at least one of an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 7, see the discussion of claim 1, additionally, Wei discloses the system wherein the XOB estimator is configured to estimate the glucose equivalent effect of the pharmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 8, see the discussion of claim 1, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the XOB amount under consideration, wherein the time-series comparator is configured to match a pair of time-series that can be anv measure of distance or similarity between the series (Wei [0086]-[0089]).
As to claim 9, Wei discloses a system comprising:
At least one processor configured to perform calculations executing an input compiler, an exogenous pharmacon on board estimator and an output compiler, wherein the input compiler receives and processes input data relating to a pharmacon;
an exogenous pharmacon on board (XOB) estimator, wherein the XOB estimator uses estimation to account for transient changes in pharrmacon absorption of the pharmacon, and wherein the XOB estimator determines an XOB estimation (Wei [0086]-[0089]); and
an output compiler, wherein the output compiler renders the XOB estimation (Wei [0017]).
As to claim 10, see the discussion of claim 9, additionally, Wei discloses the system wherein the transient changes in pharmacon absorption are determined by data from a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 11, see the discussion of claim 9, additionally, Wei discloses the system wherein the pharmacon is insulin or carbohydrates, and wherein the XOB estimation comprises an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 12, see the discussion of claim 9, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 13, see the discussion of claim 9, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin, or a sequence of insulin dose recommendations  (Wei [0013]).
As to claim 14, see the discussion of claim 9, additionally, Wei discloses the system further comprising a continuous glucose monitoring (CGM) system in communication with the input compiler and configured to provide the input data to the input computer (Wei [0013]). 
As to claim 15, see the discussion of claim 9, additionally, Wei discloses the system further comprising a closed-loop delivery system in communication with the input compiler and configured to provide the input data to the input compiler (Wei [0103]).
As to claim 16, see the discussion of claim 9, additionally, Wei discloses the system the input compiler is configured to compile at least one of (1) data related to a pharmacon whose glucose-effect equivalent is being compiled or (2) data related to the relevant history of continuous glucose monitoring (CGM) system readings (Wei [0086]-[0089]).
As to claim 17, see the discussion of claim 9, additionally, Wei discloses the system wherein the XOB estimator is configured to estimate the glucose equivalent effect of the pharmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 18, see the discussion of claim 9, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the KOB amount under consideration, wherein the time-series comparator is configured to match a pair of time-series that can be any measure of distance or similarity between the series (Wei [0086]-[0089]).
As to claim 19, Wei discloses a system comprising:
a monitoring device configured to receive input data pertaining to a patient (Wei [00657]-[0068]);
a handheld computing device configured to receive the input data from the monitoring device (Wei [0067]); and
an exogenous pharmacon on board (XOB) calculator configured to perform an XOB estimation using the input data(Wei [0017]).
As to claim 20, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator is locally implemented on a computing device or is implemented on a cloud computing device (Wei [0067]-[0068]).
As to claim 21, see the discussion of claim 19, additionally, Wei discloses the system wherein the monitoring device comprises an insulin pen (Wei [0067]-[0068]).
As to claim 22, see the discussion of claim 19, additionally, Wei discloses the system further comprising an insulin pen configured to provide additional input data to the handheld computing device, wherein the XOB calculator is configured to perform the XOB estimation using the input data and the additional input data (Wei [0067]-[0068]).
As to claim 23, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator is further configured to render the XOB estimation via a display of the handheld computing device (Wei [0072])
As to claim 24, see the discussion of claim 19, additionally, Wei discloses the system further comprising an insulin pump configured to receive data from the handheld computing device and provide an amount of insulin to the patient based on the data received from the handheld computing device (Wei [0072]).
As to claim 25, see the discussion of claim 19, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system, insulin injection/infusion data (Wei [0013])
As to claim 26, see the discussion of claim 19, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin or carbohydrates, or a sequence of insulin dose recommendations or insulin dose recommendations (Wei [0013])
As to claim 27, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB estimation comprises at least one of an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 28, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator comprises an XOB estimator, wherein the XOB estimator is configured to estimate a glucose equivalent effect of a pharrmmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 29, see the discussion of claim 28, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the XOB amount under consideration, wherein the time-series comparator is configured to match a pair of time-series that can be any measure of distance or similarity between the series (Wei [0086]-[0089]).
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. Applicant argues that Wei does not teach the XOB estimator that estimates an amount of pharmacon that will produce a glucose response that is closest to a predicted glucose response due to historical pharmacon administrations Wei discloses using insulin sensitivity (a factor that accounts for glucose response to insulin administrations [0054]), insulin on board, historical carbohydrate intake, etc. to determine an insulin bolus  (Wei [0086]-[0089]). This is equivalent to the XOB estimator that estimates an amount of pharmacon that will produce a glucose response that is closest to a predicted glucose response due to historical pharmacon administrations. The rejection is therefore maintained.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686